                                                                                                               E-FILED
                                                                                     Friday, 12 April, 2019 09:02:08 AM
                                                                                          Clerk, U.S. District Court, ILCD

                                    UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS
                                           PEORIA DIVISION

ALLEN LADD,                                              )
                                                         )
                              Petitioner,                )
                                                         )
                    v.                                   )         Case No. 18-cv-1063
                                                         )
STEVE KALLIS,                                            )
                                                         )
                              Respondent.                )


                                              ORDER AND OPINION

           Now before the Court is Petitioner Allen Ladd’s (“Petitioner” or “Ladd”) Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1).1 For the reasons set forth below,

Ladd’s Petition is DISMISSED WITH PREJUDICE.

                                                 I. BACKGROUND

           In 2005, an indictment was returned in the United States District Court for the Western

District of Wisconsin charging Ladd with possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (Count 1), unlawful possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Count 2), and unlawful possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (Count 3). United States v. Ladd, Case No. 05-

CR-042-C-01 (W.D. Wis.), aff’d, 215 F. App’x 526 (7th Cir. 2007). Ladd pleaded not guilty and

went to trial. He was found guilty on Counts 1 and 3, but was acquitted on the § 924(c) count.

           As highlighted in the Presentence Investigation Report, as well as Respondent’s brief,

Ladd had an extensive criminal history. Resp. at 1-4 (Doc. 10). Prior to trial, the United States

filed a Information pursuant to 21 U.S.C. § 851 notifying Ladd that, should he be convicted of


1
    Citations to documents filed in this case are styled as “Doc. __.”

                                                             1
Count 1, the United States would seek an increased penalty based on his prior convictions.

Specifically, the notice listed his 1990 conviction for Manufacture/Delivery of Cannabis in

violation of 720 ILCS 550/5 (formerly Ill. Rev. Stat. 56 ½ , § 705(d)) in Cook County, Illinois,

Case No. 90-CR-0094602, and his 1995 conviction for Manufacture/Delivery of 1-15 Grams of

Cocaine in Cook County in violation of 720 ILCS 570/401, Case No. 94-CR-2973201. Doc. 10-

1 at 3. Due to the district court’s finding that these convictions qualified as felony drug offenses,

and the weight of the drugs involved, Ladd was subject to a statutory sentencing range of 10

years to life imprisonment. See 21 U.S.C. § 841(b)(1)(B)(iii) (West 2006) (“If any person

commits such a violation after a prior conviction for a felony drug offense has become final,

such person shall be sentenced to a term of imprisonment which may not be less than 10 years

and not more than life imprisonment.”). At that time, without the § 851 Notice and

corresponding finding that he had a prior felony drug offense, Ladd would have faced a statutory

sentencing range of not less than five years and not more than 40 years. Id.

       The district court sentenced Ladd to a term of 360 months for the drug offense and 120

months for the § 922(g)(1) conviction, to run concurrent with his drug sentence. The Seventh

Circuit dismissed Ladd’s direct appeal, United States v. Ladd, 215 F. App’x 526 (7th Cir. 2007),

and his petition for writ of certiorari to the Supreme Court was denied. Ladd v. United States,

128 S.Ct. 869 (2008). His Motion under 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence was denied without an evidentiary hearing. Ladd v. United States, No. 08-cv-744, 2009

WL 723201 (W.D. Wisc. Mar. 17, 2009); see generally, Ladd v. Cross, No. 14-CV00246-DRH,

2014 WL 1017625, *1 (S.D. Ill. Mar. 14, 2014) (denial of prior § 2241 petition).

       In December 2016, Ladd filed a § 2241 petition in this Court arguing that he should not

have been classified as a career offender under the sentencing guidelines in light of the Supreme



                                                  2
Court’s decision in Mathis v. United States, 136 S. Ct. 2243 (2016). Ladd v. Krueger, Case No.

16-cv-1489 (C.D. Ill.). The Court denied this petition, finding that relief was precluded by

Hawkins v. United States, 706 F.3d 820 (7th Cir. 2013) (Hawkins I), and Hawkins v. United

States, 724 F.3d 915 (7th Cir. 2013) (Hawkins II), because together they hold that a petitioner

may not seek to revisit the district court’s calculation of his advisory guidelines range on

collateral review. Ladd, Case No. 16-cv-1489 (C.D. Ill. Dec. 19, 2017).

       Approximately two months later, Ladd filed the instant § 2241 Petition (Doc. 1). Relying

again on Mathis v. United States, 136 S.Ct. 2243 (2016), he argues that his 1995 conviction for

Manufacture/Delivery of 1-15 Grams of Cocaine in Cook County, in violation of 720 ILCS

570/401, did not qualify as a felony drug offense for the purposes of the sentencing enhancement

under 21 U.S.C. § 841(b)(1)(A), as defined in 21 U.S.C. § 802(44). Accordingly, he argues he is

entitled to a new sentence without the sentencing enhancement.

       Respondent filed a response (Doc. 10) on July 30, 2018, arguing that the Petition must be

denied because Ladd failed to raise this issue in his previous § 2241 petition, his claim does not

fall within the § 2255(e) savings clause, and he cannot establish a miscarriage of justice. Ladd

filed a timely reply (Doc. 13).

       Additionally, after briefing concluded in this case, Ladd sought relief under Section 404

of the First Step Act of 2018 in the sentencing court. See Ladd, Case No. 05-CR-042-C-01, ECF

No. 109 (W.D. Wis. Mar. 1, 2019). In 2010, Congress passed the Fair Sentencing Act of 2010 to

reduce the sentencing disparity between crack and powder cocaine offenses. The First Step Act

gave sentencing courts discretion to resentence individuals such as Ladd, who had been

sentenced prior to the Fair Sentencing Act. Under the new statutory sentencing range, with the

§ 851 notice, Ladd is now subject to a statutory range of 0 to 30 years. See 21 U.S.C.



                                                 3
§ 841(b)(1)(C) (“If any person commits such a violation after a prior conviction for a felony drug

offense has become final, such person shall be sentenced to a term of imprisonment of not more

than 30 years.”). His guidelines calculation became 262 -327 months’ imprisonment. See Ladd,

Case No. 05-CR-042-C-01, ECF No. 109 at 7. After the government filed a response of no

opposition, the district court entered an Amended Judgment and Commitment Order on April 4,

2019, sentencing Ladd to a reduced sentence 262 months’ imprisonment on Count 1. See Ladd,

Case No. 05-CR-042-C-01, ECF No. 113 (W.D. Wis. Mar. 1, 2019). If Ladd did not have a

qualifying predicate felony drug offense, the new statutory maximum he would be subject to

without the § 851 Notice is 20 years, or 240 months’ imprisonment.

                                     II. LEGAL STANDARD

       Generally, federal prisoners who seek to collaterally attack their conviction or sentence

must proceed by way of motion under 28 U.S.C. § 2255, the so-called “federal prisoner’s

substitute for habeas corpus.” Camacho v. English, 16-3509, 2017 WL 4330368, at *1 (7th Cir.

Aug. 22, 2017) (quoting Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012)). The exception to

this rule is found in § 2255 itself: a federal prisoner may petition under § 2241 if the remedy

under § 2255 “is inadequate or ineffective to test the legality of his detention.” 28 U.S.C.

§ 2255(e). Under the “escape hatch” of § 2255(e), “[a] federal prisoner should be permitted to

seek habeas corpus only if he had no reasonable opportunity to obtain earlier judicial correction

of a fundamental defect in his conviction or sentence because the law changed after his first 2255

motion.” In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998). Thus, the Seventh Circuit has

held that “alternative relief under § 2241 is available only in limited circumstances: specifically,

only upon showing “(1) that he relies on ‘not a constitutional case, but a statutory-interpretation

case, so [that he] could not have invoked it by means of a second or successive section 2255



                                                  4
motion,’ (2) that the new rule applies retroactively to cases on collateral review and could not

have been invoked in his earlier proceeding, and (3) that the error is ‘grave enough ... to be

deemed a miscarriage of justice corrigible therefore in a habeas corpus proceeding,’ such as one

resulting in ‘a conviction for a crime of which he was innocent.’” Montana v. Cross, 829 F.3d

775, 783 (7th Cir. 2016), cert. denied sub nom. Montana v. Werlich, 137 S. Ct. 1813, 197 L. Ed.

2d 758 (2017) (citing Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012)).

                                        III. DISCUSSION

       Ladd’s claim must be dismissed as an abuse of the writ. A petitioner abuses the federal

writ of habeas corpus “by raising a claim in a subsequent petition that he could have raised in his

first, regardless of whether the failure to raise it earlier stemmed from a deliberate choice.”

McCleskey v. Zant, 499 U.S. 467, 489 (1991). The federal courts generally decline “to entertain

successive petitions under § 2241 or § 2255, unless the law [has] changed or new facts . . . come

to light.” Arnaout v. Marberry, 351 F. App’x 143, 144 (7th Cir. 2009). Here, Ladd has already

raised Mathis-based claims in a prior petition. See Ladd v. Krueger, Case No. 16-cv-1489 (C.D.

Ill. Dec. 19, 2017). Ladd’s prior petition only argued that Mathis invalidated his designation as a

career offender for the purposes of the sentencing guidelines, whereas now he argues it

invalidates the enhanced statutory sentencing range he was subject to as a result of the § 851

Notice. While the Court assumes this omission from his prior petition was not a deliberate

choice, the claim was, nonetheless, available to him in his prior petition. By filing the instant

petition, Ladd is abusing the writ, and his petition must be dismissed with prejudice. Arnaout,

351 F. App’x at 145 (second habeas petition was an abuse of writ and thus properly dismissed

with prejudice).




                                                  5
       Moreover, Ladd has not shown he would otherwise qualify for relief under § 2241. This

Court previously held in Pulliam v. Krueger, No. 16-cv-1379, 2017 WL 104184 (C.D. Ill. Jan.

10, 2017), that Mathis is both a new rule of statutorily interpretation and is retroactive. Id. at *2.

See also Holt v. United States, 843 F.3d 720, 722 (7th Cir. 2016) (noting that “substantive

decisions such as Mathis presumptively apply retroactively on collateral review”). However,

Ladd has failed to show that his claim was “previously unavailable” to him—the second prong of

the test to determine if § 2255 was “inadequate or ineffective to test the legality of his detention.”

A claim is previously unavailable “if ‘[i]t would have been futile’ to raise a claim in the

petitioner’s original “section 2255 motion, as the law was squarely against him.” Montana, 829

F.3d at 784 (citing Webster, 784 F.3d at 1136). See also, Morales v. Bezy, 499 F.3d 668, 672

(7th Cir. 2007) (“Only if the position is foreclosed (as distinct from not being supported by—

from being, in other words, novel) by precedent . . .” can a petitioner satisfy the second prong of

the test); Ojeda v. Williams, 734 F. App’x 370, 372 (7th Cir. 2018) (denying petitioner’s Mathis-

based § 2241 petition because “as a formal matter” the petitioner’s Mathis-type argument “could

have been raised on direct appeal or in a § 2255 motion within one year of [petitioner’s] 2002

sentence”).

       In his Reply, Ladd argues that United States v. Shannon, 110 F.3d 382, 383 (7th Cir.

1996), foreclosed his claim. Ladd states that Shannon held “that the characterization of a

previous conviction offered to enhance a defendant’s federal sentence is based on the facts

charged in the indictment or the information without a deeper inquiry into the circumstances of

the offense.” Reply at 1 (Doc. 13). There is no direct connection between this holding and

Ladd’s argument here regarding whether his prior drug conviction qualifies as a felony drug

offense. In Shannon, the application of the categorical approach and whether a statue was



                                                  6
divisible was not at issue. Rather, the Seventh Circuit held that the sentencing court could not

consider the facts alleged in the criminal complaint, nor any other facts besides those charged in

the indictment or information. Shannon, 110 F.3d at 384. However, the parties had agreed that

the court was “free to look at the facts charged in the indictment or information; we are not

confined to the minimum conduct that would create the offense.” Id. at 388. In essence, then,

the parties had already agreed that a modified categorical approach applied, and the Seventh

Circuit determined which documents could be looked at under the agreed-approach. In those

agreed upon documents, the facts showed that the defendant had sexual intercourse with a 13-

year old. Id. The Seventh Circuit then held that sexual intercourse with a 13-year old is

categorically a crime of violence under U.S.S.G. § 4B1.2(1). Id. As the parties agreed that the

court could look to underlying facts, the holding in Shannon did not foreclose any Mathis-type

arguments regarding when a statute is divisible. And, it certainly did not foreclose any

arguments related to whether Ladd’s prior drug offense was a felony drug offense. Accordingly,

even if the Court did not dismiss Ladd’s Petition as an abuse of the writ, he has not shown that

his claim could proceed under § 2241 because it does not meet the § 2255(e) test.

       Finally, the Court finds that Ladd’s claim is meritless. Ladd’s Petition and Reply focus

on his argument that his 1995 conviction for Manufacture/Delivery of a Controlled Substance, in

violation of Illinois statute 720 ILCS 570/401, does not qualify as a felony drug offense because

it is overbroad as to drug type. The merits of this argument are dubious. See e.g., Williams v.

Williams, No. 17-CV-515-JDP, 2017 WL 5195254, at *3 (W.D. Wis. Nov. 9, 2017) (rejecting a

similar argument that 720 Ill. Comp. Stat. 570/401 is overbroad as to drug type under the

sentencing guideline definition of controlled substance offense). However, the Court need not

resolve this issue, as Ladd’s 1990 conviction for Manufacture/Delivery of Cannabis, in violation



                                                 7
of Illinois statute 720 ILCS 550/5 (formerly Ill. Rev. Stat. Ch. 56 ½, § 705(d) (1990)), falls

squarely within the definition of felony drug offense under 21 U.S.C. § 802(44).

       The Seventh Circuit has recently instructed that courts should use the categorical

approach to determine whether a state law drug conviction is a “felony drug offense” as defined

under § 802(44). United States v. Elder, 900 F.3d 491, 501 (7th Cir. 2018). Under the

categorical approach, courts look to: “whether the state conviction can serve as a predicate

offense by comparing the elements of the state statute of conviction to the elements of the federal

recidivism statute.” Elder, 900 F.3d at 501 (citing Mathis v. United States, 136 S.Ct. 2243,

2248–49 (2016)). “If state law defines the offense more broadly than the [federal statute], the

prior conviction doesn’t qualify as a [predicate offense], even if the defendant’s conduct satisfies

all of the elements of the [federal] offense.” Id. (citing United States v. Edwards, 836 F.3d 831,

833 (7th Cir. 2016)).

       At the time Ladd was charged with and convicted of Manufacture/Delivery of Cannabis,

the relevant Illinois statute provided that it was “unlawful for any person knowingly to

manufacture, deliver, or possess with intent to deliver, or manufacture, cannabis.” Ill. Rev. Stat.

Ch. 56 ½, § 705(d) (1990). A felony drug offense for the purpose of the § 841(b)(1)

enhancements is defined at 21 U.S.C. § 802(44) as “an offense that is punishable by

imprisonment for more than one year under any law of the United States or of a State or foreign

country that prohibits or restricts conduct relating to narcotic drugs, marihuana, anabolic

steroids, or depressant or stimulant substances.” Marihuana is further defined in § 802(16) as

“all parts of the plant Cannibis sativa L.” 21 U.S.C. § 802(16). There is no conduct made

unlawful by the Illinois statute that does not fall within the definition of felony drug offense

under § 802(44). Accordingly, Ladd’s 1990 conviction for Manufacture/Delivery of Cannabis



                                                  8
remains a felony drug offense. And, as only one felony drug offense is necessary for the

enhancement to apply, Ladd’s claim would necessarily fail on the merits even if his 1995

conviction for Manufacture/Delivery of a Controlled Substance could not be used as a predicate

offense.

                                     IV. CONCLUSION

       For the reasons set forth above, Ladd Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (Doc. 1) is DISMISSED WITH PREJUDICE.

              Signed on this 12th day of April, 2019.

                                            s/ James E. Shadid
                                            James E. Shadid
                                            United States District Judge




                                               9
